Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 11/02/2021 amendment.
Claims 2, 4, 11, 13, 18, and 19 are cancelled.
Claims 9, 10, 12, 14, 15, and 16 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20, 21, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the recitation “the corner” (line 28) lacks antecedent basis.  It is unclear which of the “corners” (claim 17, lines 14 and 27) are being referenced.
Regarding claim 20, the recitation “the corner” (line 1) lacks antecedent basis.  It is unclear which of the “corners” (claim 17, lines 14 and 27) are being referenced. 
Regarding claim 21, the recitation “bulbous shape” (line 2) is a relative term which renders the claim indefinite.  The term “bulbous shape” is not defined by the 
Regarding claim 23, the recitation “wherein the first bar includes at least one first groove for cutting through the first bar to remove at least a portion of the first bar, and wherein the third bar includes at least one second groove for cutting through the third bar to remove at least a portion of the third bar” (emphasis added) (claim 23, lines 1-4) renders the claim indefinite since the recitation appears to constitute method steps in an apparatus claim (See In re Katz and MPEP 2173.05).


Regarding claim 24, the recitation “bulbous shape” (line 2) is a relative term which renders the claim indefinite.  The term “bulbous shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 24, the recitation “the corner” (line 1) lacks antecedent basis.  It is unclear which of the “corners” (claim 17, lines 14 and 27) are being referenced. 
Regarding claim 25, the recitation “wherein each side bar of the second pair of side bars includes at least one first groove for cutting through the respective side bar to remove at least a portion of the respective side bar, and wherein each side bar of the fifth pair of side bars includes at least one second groove for cutting through the respective side bar to remove at least a portion of the respective side bar” (emphasis added) (lines 1-5) renders the claim indefinite since the recitation appears to constitute method steps in an apparatus claim (See In re Katz and MPEP 2173.05).
Further regarding claim 25, the recitations “the respective side bar” (lines 2, 3, 4, and 5) render the claim indefinite.  It is unclear which “side bar” of the “second pair of side bars” (claim 25, lines 1-2) and “fifth pair of side bars” (claim 25, lines 3-4) are removed. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2009/0032232), and further in view of Kwon et al. (US 8,955,578).
Regarding claim 1, Murayama discloses a plate fin heat exchanger comprising: a cold passage (e.g. Passage for a first fluid “A”) defined by a cold frame (Paragraph 97) (Annotated Figure 3), a hot passage (e.g. Passage for a first fluid “B”) defined by a hot frame (Paragraph 97) (Annotated Figure 3), a tube sheet between the cold passage and the hot passage (Annotated Figure 3), a top side plate (Annotated Figure 3), and a bottom side plate (Annotated Figure 3),
Where the cold passage, the tube sheet, and the hot passage are between the top side plate and the bottom side plate (Annotated Figure 3),
Where the cold frame includes a first bar and a second bar attached at a corner of the heat exchanger (Annotated Figure 3, See also Figure 2B),
Where the hot frame includes a third bar a fourth bar attached at a corner of the heat exchanger (Annotated Figure 3, See also Figure 2A),
Where the corner of the heat exchanger defined by each of an outer edge of the hot frame and an outer edge of the cold frame has a non-square curvilinear shape (Annotated Figure 3, See also Figure 2B and 5B: The corner is defined by outer 
Kwon et al. teaches a heat exchanger (100), comprising: a cold passage (113a), a hot passage (113b), and an outer shell (10) configured to define a first flow manifold (e.g. 20) into the hot passage and a second flow manifold (e.g. 30) into the cold passage, and where the outer shell is configured to mate with the corner to attach the outer shell to the corner (Figure 1: See elements 14 and 11 which interface with corners 130 of the heat exchanger), and where the corner defines non-square curvilinear shape of the corner projects outwardly from an intersection (101) of first, second, third, and fourth axis of the heat exchanger (Annotated Figure 4b).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the corner as disclosed by Murayama with a shape as taught by Kwon et al. to facilitate mounting a heat exchanger within a duct by providing the heat exchanger with a corner having a shape that readily attaches/corresponds to heat exchanger mounting features within the duct (Col. 4, lines 6-28 of Kwon et al.).
Murayama further discloses the corner of the heat exchanger defines an internal passage (9) extending from the top side plate to the bottom side plate (Figure 3 and Paragraph 99).

    PNG
    media_image1.png
    572
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    494
    media_image2.png
    Greyscale

Regarding claim 3, Murayama discloses a plate fin heat exchanger as discussed above.  While Murayama discloses the heat exchanger as configured to exchange heat between first and second fluids (Paragraph 97), Murayama does not explicitly teach or disclose a pan attached to the corner of the heat exchanger.
Kwon et al. teaches a heat exchanger (100), comprising: a cold passage (113a), a hot passage (113b), and a corner (130), where a pan (10) is attached to the corner of the heat exchanger (Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pan as taught by Kwon et al. to a corner of a heat exchanger as disclosed by Murayama to improve heat exchanger operating efficiency by providing the heat exchanger with air-guiding structures (i.e. pans, manifolds, plenums, etc.) that are configured to guide airflow across hot and cold passages of a heat exchanger.
Regarding claim 5, Murayama discloses a plate fin heat exchanger as discussed above, where the corner of the heat exchanger defines a mount (Paragraph 99: The corner defines a heat mounting in that a supporting rod is configured to pass through the corner).
Regarding claim 6, Murayama discloses a plate fin heat exchanger as discussed above.  While Murayama discloses the heat exchanger as configured to exchange heat between first and second fluids (Paragraph 97), Murayama does not explicitly teach or disclose an outer shell.
Kwon et al. teaches a heat exchanger (100), comprising: a cold passage (113a), a hot passage (113b), and an outer shell (10) configured to define a first flow manifold (e.g. 20) into the hot passage and a second flow manifold (e.g. 30) into the cold passage, and where the outer shell is configured to mate with the corner to attach the outer shell to the corner (Figure 1: See elements 14 and 11 which interface with corners 130 of the heat exchanger.  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an outer shell as taught by Kwon et al. to a corner of a heat exchanger as disclosed by Murayama to improve heat exchanger operating efficiency by providing the heat exchanger with air-guiding structures (i.e. pans, manifolds, plenums, etc.) that are configured to guide airflow across hot and cold passages of a heat exchanger.
Regarding claim 8, Murayama discloses a plate fin heat exchanger as discussed above, further comprising hot fins (6a) between the hot frame in the hot passage (Figure 2A) and cold fins (6aa) between the cold frame in the cold passage (Figure 2B).
Regarding claim 21, Murayama discloses a plate fin heat exchanger comprising a corner having a non-square curvilinear shape that projects outwardly as discussed above.  However, Murayama does not explicitly teach or disclose the corner as defining a bulbous shape.
Kwon et al. teaches a heat exchanger (100), comprising: a cold passage (113a), a hot passage (113b), and an outer shell (10) configured to define a first flow manifold (e.g. 20) into the hot passage and a second flow manifold (e.g. 30) into the cold passage, and where the outer shell is configured to mate with the corner to attach the outer shell to the corner (Figure 1: See elements 14 and 11 which interface with corners 130 of the heat exchanger), and where the corner defines a bulbous shape (Figure 3).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the corner as disclosed by Murayama with a bulbous shape as taught by Kwon et al. to facilitate mounting a heat exchanger within a duct by providing the heat exchanger with a corner having a shape that readily attaches/corresponds to heat exchanger mounting features within the duct (Col. 4, lines 6-28 of Kwon et al.).
Regarding claim 22, Murayama discloses a plate fin heat exchanger comprising a corner having a non-square curvilinear shape discussed above, where the first bar extends longitudinally along a first axis (Annotated Figure 3) and the second bar extends longitudinally along a second axis (Annotated Figure 3) such that the first axis and the second axis intersect at the attachment of the first bar to the second bar (Annotated Figure 3), and where the third bar extends longitudinally along a third axis 
Kwon et al. teaches a heat exchanger (100), comprising: a cold passage (113a), a hot passage (113b), and an outer shell (10) configured to define a first flow manifold (e.g. 20) into the hot passage and a second flow manifold (e.g. 30) into the cold passage, and where the outer shell is configured to mate with the corner to attach the outer shell to the corner (Figure 1: See elements 14 and 11 which interface with corners 130 of the heat exchanger), and where the corner defines non-square curvilinear shape of the corner projects outwardly from an intersection (101) of first, second, third, and fourth axis of the heat exchanger (Annotated Figure 4b).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the corner as disclosed by Murayama with a shape as taught by Kwon et al. to facilitate mounting a heat exchanger within a duct by providing the heat exchanger with 
Regarding claim 23, Murayama discloses a plate fin heat exchanger as discussed above, where the first bar includes at least one first groove (Figure 2B: As defined by element 7aa, see also Figure 17c), and where the third bar includes at least one second groove (Figure 2A: As defined by element 7aa, see also Figure 17c).
Note: The claimed phrases “for cutting through the first bar to remove at least a portion of the first bar” (line 2) and “for cutting through the third bar to remove at least a portion of the third bar” (lines 3-4) are being treated as a product by process limitation; that is, that the first bar and the third bar are removed by cutting.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2009/0032232) and Kwon et al. (US 8,955,578), and further in view of Bolla et al. (US 6,267,176).
Regarding claim 7, Murayama discloses a plate fin heat exchanger as discussed above.  However, Murayama does 
Bolla et al. teaches a heat exchanger, comprising: a hot frame (Defined by one of elements 4) and a cold frame (Defined by another one of elements 4), where the hot frame and cold frame are attached to each other via one or more braze joints (Col. 2, lines 27-37).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide one or more braze joints as taught by Bolla et al. between a hot frame and a cold frame as disclosed by Murayama to improve heat exchanger operating lifetime by bonding the hot frame to the cold frame.

Claims 17, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pollard (US 2018/0045469), and further in view of Swift et al. (US 4,516,632).
Regarding claim 17, Pollard discloses a plate fin heat exchanger comprising: a cold passage (Figures 1-2: See flow from 18 to 16 to 20) defined by a cold frame (e.g. 12), a hot passage (Figures 1-2: See flow from 22 to 16 to 24) defined by a hot frame (14), a tube sheet between the cold passage and the hot passage (Annotated Figure 2 and Paragraph 43), a top side plate (Figures 1-2 and Paragraph 24: A first outermost plate of a plurality of plates), and a bottom side plate (Figures 1-2 and Paragraph 24: A second outermost plate of a plurality of plates), where the cold passage and the tube sheet and the hot passage are between the top side plate and the bottom side plate (Figures 1-2 and Paragraph 24),

While Pollard discloses a first pair of main bars and a third pair of support bars, Pollard does not explicitly teach or disclose the first pair of main bars as parallel to the third pair of support bars.
Swift et al. teaches a heat exchanger, comprising: a cold passage defined by a cold frame (Annotated Figure 8) and a hot passage defined by a hot frame (Annotated Figure 8), where the cold frame includes a first pair of main bars defining the cold passage (Annotated Figure 8) and a third pair of support bars defining hot flow manifolds (Annotated Figure 8), where the first pair of main bars extend substantially parallel to the third pair of support bars (Annotated Figure 8).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first and third pairs of bars as disclosed by Pollard in the form of the first and third substantially parallel pairs of bars as taught by Swift et al. to simplify heat exchanger manufacturing by selecting a simple plate shape that is readily and repeatably formed at relatively low cost.
Pollard further discloses that respective support bars of the third pair of support bars are attached to respective side bars of the second pair of side bars at respective corners of the heat exchanger (Annotated Figure 1),
Where the hot frame includes a fourth pair of main bars defining the hot passage (Annotated Figures 1-2), a fifth pair of side bars defining the hot flow 
Further, while Pollard discloses a first pair of main bars and a third pair of support bars, Pollard does not explicitly teach or disclose the fourth pair of main bars as parallel to the sixth pair of support bars.
Swift et al. teaches a heat exchanger, comprising: a cold passage defined by a cold frame (Annotated Figure 8) and a hot passage defined by a hot frame (Annotated Figure 8), where the hot frame includes a fourth pair of main bars defining the hot passage (Annotated Figure 2) and a sixth pair of support bars defining the cold flow manifolds (Annotated Figure 2), where fourth pair of main bars extend substantially parallel to the sixth pair of support bars (Annotated Figure 8).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first and third pairs of bars as disclosed by Pollard in the form of the fourth and sixth substantially parallel pairs of bars as taught by Swift et al. to simplify heat exchanger manufacturing by selecting a simple plate shape that is readily and repeatably formed at relatively low cost.
Pollard further discloses that respective support bars of the sixth pair of support bars are attached to respective corners of the heat exchanger (Annotated Figure 1),
Where the respective corners of the heat exchanger defined by each of an outer edge of the hot frame and an outer edge of the cold frame has a non-square curvilinear shape (Annotated Figures 1 and 2), 
Where the non-square curvilinear shape projects outwardly from at the attachment of the third pair of support bars and the second pair of side bars of the cold 
Where the corner of the heat exchanger defines an internal passage extending from the top side plate to the bottom side plate (Annotated Figures 1-2 and Paragraphs 24 and 43: See at least holes 30 and 32).

    PNG
    media_image3.png
    1017
    1009
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    775
    887
    media_image4.png
    Greyscale


Regarding claim 20, Pollard discloses a plate fin heat exchanger as discussed above, where at least one corner defines a mount for the heat exchanger (Annotated Figures 1-2 and Paragraphs 24 and 43: See at least holes 30 and 32).
Regarding claim 24, Pollard discloses a plate fin heat exchanger as discussed above, where at least one corner has the non-square curvilinear shape projects outwardly to define a bulbous shape .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pollard (US 2018/0045469) and Swift et al. (US 4,516,632), and further in view of Krantz et al. (US 2010/0258288).

Regarding claim 25, Pollard discloses a plate fin heat exchanger as discussed above.  While Pollard disclose that at least the second and fifth pair of side bars define an outer periphery of the plate fin heat exchanger (Annotated Figures 1-2: The second pairs of support bars, the third pairs of support bars, and the corners of the cold frame define an outer perimeter of the cold frame and the fifth pairs of support bars, the sixth pairs of support bars, and the corners of the hot frame define an outer perimeter of the hot frame), Pollard does not teach or disclose the second and fifth pair of side bars as having at least one groove.
Krantz et al. teaches a heat exchanger, comprising: cold passages defined by a cold frame (defined by one of plates 2), hot passages defined by a hot frame (defined by another one of plates 2), where the hot and cold frames include a plurality of bars (Figures 1-2: Each frame has a pair of two short bars and a pair of two long bars defined by respective plate perimeters 2), and where the plurality of bars have at least one groove (11) (Figure and Paragraph 36), thereby facilitating bonding of two adjacent 
Note: The claimed phrases “for cutting through the respective side bar to remove at least a portion of the respective side bar” (lines 2-3) and “for cutting through the respective side bar to remove at least a portion of the respective side bar” (lines 4-5) are being treated as a product by process limitation; that is, that the second pair of side bars and the fifth pair of side bars are removed by cutting.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).

Response to Arguments
Regarding the arguments on page 8, line 1 to page 9, line 25:
Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763